DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 102a(1) as being anticipated by Hacherelle, US 770573.  Hacherelle discloses a cross pendant with a fully articulated portion as shown in the annotated drawing.  Hacherelle also disclose a ring/loop (12) for connecting the cross pendant to a necklace.  Please see the annotated drawing on the subsequent page.
Regarding claim 3, Hacherelle discloses that the arms (15, 16) are solid and are formed of metal.  And, that the second portion is fully articulated. 
Regarding claim 5, Hacherelle discloses a second portion hingedly coupled (7) to the second bar.

    PNG
    media_image1.png
    829
    567
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hacherelle, US 770573.  Hacherelle discloses the claimed cross pendant as discussed previously.  
Claim 6 requires that the cross pendant is attached to a necklace.  Claim 8 requires the necklace be a choker-style necklace having a length of 18 inches or less.
Hacherelle discloses (lines 56-61) that the cross pendant, via the suspension device (12), can be attached to a watch chain or fob or other article to which it is desired to attach the same.  Therefore, it would have been obvious to attach Hacherelle’s pendant to a necklace in order to decorate a different part of the body of the wearer.
Regarding claim 7, Hacherelle discloses that the arms are solid (15, 16) and are formed of metal.  And, that the second portion is fully articulated. 
Regarding claim 10, Hacherelle discloses a second portion hingedly coupled (7) to the second bar.
Regarding claims 8 and 11-14, it is old and well known to attach pendants via an eyelet to a necklace chain to be worn around the neck of a wearer.  It is also old and well known that the chain length can be of a size where it just fits about the neck of the wearer or of a size where it hangs down to the middle of the chest.  It is also old and well known to use a loop, a ring, a bail or any combination of those to attach the pendant to a necklace chain.  They all function equally as well as the other in connecting the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hacherelle, US 770573 in view of Hernandez, US 2013/0036768 A1.  Hacherelle discloses using a single ring for attaching the pendant to a chain.  The claim requires that each arm of the pendant have an attachment ring for mounting the pendant to the necklace, which is not shown in Hacherelle.
Hernandez discloses a cross pendant with an attachement ring on each arm for connecting the pendant to a chain and bail attachment for coupling the pendant to the necklace.  This is done to give the pendant a more aesthetically pleasing look while still performing the function of attachment.  Therefore, it would have been obvious to modify Hacherelle’s ring attachment to include the double ring attachment to improve the aesthetic look of the necklace/pendant.

    PNG
    media_image2.png
    680
    433
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677